Per Curiam.
The portion of the transcript containing the evidence in this case does not conform to our rule that requires the use of “black mlc,” but, on the contrary, is a diin carbon copy. This entails not only much inconvenience and risk to the eyesight of the Justices who would be required to read carefully through the one hundred and thirty pages thus presented, but also entails danger to the permanency of our records, should we permit their accuracy to rest only on the future possibility of deciphering this carbon after years of rubbing and erasure.
Moreover, it is unfair to the county of Hillsborough “to permit it to be liable to payment at full value for first-class workmanship, when neither the county nor the court get adequate results. In a large majority of the criminal cases brought to this court the counties are charged with the costs, and to minimize these costs as much as possible *138our rule requires but one transcript in criminal cases and no copies are necessary as in civil cases. For the sake of reducing costs to litigants in civil cases we have permitted carbon copies that are clear and legible, but with so many copies the permanency of our records is reasonably secured, and the reasons for permitting the relaxation of the rule do not exist in criminal cases.
An order will be entered, therefore, that unless before the twelfth day of December next a certified copy of the Bill of Exceptions clearly and legibly printed or typewritten in black ink be filed in this court the assignments of error that call for an examination of the testimony will be treated as abandoned. No costs will be allowed for the copy now before the court.
Shackleford, C. J., Cockrell and Whitfield, JJ., concur.
Taylor, Hocker and Parkhill, JJ., concur in the opinion.